FILED
                             NOT FOR PUBLICATION                            JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK F. SHEHATA,                                 No. 10-56799

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01246-RGK -
                                                 MLG
  v.

MATTHEW CATE, Sec’y Dept of                      MEMORANDUM *
Correc.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                                                         **
                           Submitted December 19, 2011

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Mark F. Shehata, a former California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. §1983 action alleging that prison

officials were deliberately indifferent to his medical needs. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order).

We affirm.

      The district court properly dismissed Shehata’s claims against defendants

Nguyen, Green and Conanan because Shehata failed to allege facts suggesting that

they knew of and purposefully disregarded an excessive risk to his health. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Toguchi v. Chung, 391

F.3d 1051, 1057-58, 1060 (9th Cir. 2004) (deliberate indifference is a high legal

standard; mistakes, negligence or malpractice do not rise to an Eighth Amendment

violation, nor does a difference of opinion about the preferred course of treatment).

      The district court properly dismissed Shehata’s claims against defendants

Cate, Poulos, Hartley, Farooq and Chapnick because Shehata failed to allege that

they were personally involved in any alleged deprivation of his constitutional

rights. See Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir. 2001) (supervisory

official may be liable under § 1983 only if he was personally involved in the

constitutional deprivation, or if there is “a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation”).

      Shehata’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                     10-56799